                                                                                                               Form:ntindci

                                   UNITED STATES BANKRUPTCY COURT
                                         Eastern District of Michigan
                                            211 West Fort Street
                                              Detroit, MI 48226


                                              Case No.: 19−44713−mlo
                                                    Chapter: 7
In Re: (NAME OF DEBTOR(S))
   Sean Patrick Kane
   441 Cherry St
   Manitou Beach, MI 49253
Social Security No.:
   xxx−xx−9111
Employer's Tax I.D. No.:


                                             NOTICE OF DISMISSAL

NOTICE IS HEREBY GIVEN THAT on 4/16/19, an order dismissing the above entitled case was entered because
the above−captioned individual debtor(s) failed to file the following required papers. Accordingly, the automatic stay
is lifted.

    Application for Individuals to Pay the Filing Fee in Installments
    Application to Have the Chapter 7 Filing Fee Waived
    Bankruptcy Petition Cover Sheet
    Bankruptcy Petition Preparers Notice, Declaration, and Signature
    Certificate of Budget and Credit Counseling
    Chapter 7 Statement of Your Current Monthly Income Form 122A−1
    Chapter 13 Plan
    Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period Form 122C−1
    Declaration About an Individual Debtor(s) Schedules
    Declaration under Penalty of Perjury without an Attorney
    Initial Statement About an Eviction Judgment Against You
    List of Creditors
    Schedule A/B Property
    Schedule C The Property You Claim as Exempt − Debtor
    Schedule C The Property You Claim as Exempt − Joint Debtor
    Schedule D Creditors Who Have Claims Secured by Property
    Schedule E/F Creditors Who Have Unsecured Claims
    Schedule G Executory Contracts and Unexpired Leases
    Schedule H Your Codebtors
    Schedule I Your Income
    Schedule J Your Expenses
    Schedule J−2 Expenses for Separate Household of Debtor 2
    Schedules A−J

        19-44713-mlo        Doc 16      Filed 04/16/19      Entered 04/16/19 09:16:52           Page 1 of 2
    Statement About Your Social Security Numbers
    Statement of Attorney for Debtor(s) Pursuant to F.R.Bankr.P.2016(b)
    Statement of Financial Affairs for Individuals Filing for Bankruptcy
    Summary of Your Assets and Liabilities and Certains Statistical Information
Dated: 4/16/19
                                                                  BY THE COURT

                                                                  Katherine B. Gullo, Clerk of Court
                                                                  U.S. Bankruptcy Court




        19-44713-mlo       Doc 16      Filed 04/16/19      Entered 04/16/19 09:16:52         Page 2 of 2
